DETAILED ACTION
	This is the first action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Regarding claim 10, the claim falls under a statutory category as it recites a method including at least one step.
	Step 2a) Prong One: Claim 10 recites a judicial exception. The claim recites “determining one or more features associated with the road sign, based on the obtained sensor data; and
determining the sign type of the road sign, based on the one or more features.” This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
	Step 2a) Prong Two: Claim 10 does not integrate the abstract idea into a practical application. The claim recites an element of “obtaining sensor data associated with the road sign, wherein the sensor data comprises data associated with counts of road sign observations”. The step is recited at a high level of generality (i.e. as a general means of obtaining data), and amounts to mere data gathering, 
	Step 2b: Claim 10 is ineligible, as the additional elements in the claim amounts to no more than insignificant extra-solution activity. The steps of “obtaining sensor data associated with the road sign, wherein the sensor data comprises data associated with counts of road sign observations” are not considered to be more than what is well-understood, routine, and conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Therefore, the claimed element does not amount to significantly more than the abstract idea.
	The dependent claims 11-17 do not add anything significantly more to the abstract idea. Claims 11-17 merely recite additional abstract steps and insignificant extra-solution activity. For example, regarding the step of “updating map data of the road sign” Versata Dev. Group, Inc. v. SAP Am., Inc., 793 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ivanov (US 2018/0025628 A1).

Regarding claim 1, Ivanov discloses a system for determining a sign type of a road sign (In fig. 1 and paragraph [0017], Ivanov discloses a road database update system 100 which includes a compute instance 110), the system comprising:
a memory configured to store computer-executable instructions (In paragraph [0030], Ivanov discloses that “the cluster application 150 and the update application 180 reside in a memory 116 that is included in the compute instance 110 and executes on a processor 112 that is included in the compute instance 110”); and

obtain sensor data associated with the road sign (In paragraph [0036], Ivanov discloses that the cluster application 150 receives observation data 130; in paragraphs [0020-0021], Ivanov discloses that a vehicle 120 may include any number or type of sensor that generate sensor data and may be configured to transmit sensor data to an application as the observation data 130 to determine characteristics associated with an observed object such as road signs), wherein the sensor data comprises data associated with counts of road sign observations (In paragraph [0044], Ivanov discloses that clustering engine 230 of cluster application 150 generates clusters 170 of observations 140 including an observation count 284; see also paragraphs [0053-0054], where Ivanov discloses that the observation count 284 is used to compute a confidence level 172);
determine one or more features associated with the road sign, based on the obtained sensor data (In paragraph [0039], Ivanov discloses that the sign type 216 specifies one or more characteristics that are associated with the observed object and may be determined, for example, via pattern image recognition operations on an image; the examiner understands that determining the sign type via visual recognition must at least include recognizing a visual feature of the road sign); and
determine the sign type of the road sign, based on the one or more features (In paragraph [0039], Ivanov discloses that the sign type 216 specifies one or more characteristics that are associated with the observed object and may be determined, for example, via pattern image recognition operations on an image; the examiner understands that determining the sign type via visual recognition must at least include recognizing a visual feature of the road sign).


obtaining sensor data associated with the road sign (In paragraph [0036], Ivanov discloses that the cluster application 150 receives observation data 130; in paragraphs [0020-0021], Ivanov discloses that a vehicle 120 may include any number or type of sensor that generate sensor data and may be configured to transmit sensor data to an application as the observation data 130 to determine characteristics associated with an observed object such as road signs), wherein the sensor data comprises data associated with counts of road sign observations (In paragraph [0044], Ivanov discloses that clustering engine 230 of cluster application 150 generates clusters 170 of observations 140 including an observation count 284; see also paragraphs [0053-0054], where Ivanov discloses that the observation count 284 is used to compute a confidence level 172);
determining one or more features associated with the road sign, based on the obtained sensor data (In paragraph [0039], Ivanov discloses that the sign type 216 specifies one or more characteristics that are associated with the observed object and may be determined, for example, via pattern image recognition operations on an image; the examiner understands that determining the sign type via visual recognition must at include recognizing at least a visual feature of the road sign); and
determining the sign type of the road sign, based on the one or more features (In paragraph [0039], Ivanov discloses that the sign type 216 specifies one or more characteristics that are associated with the observed object and may be determined, for example, via pattern image recognition operations on an image; the examiner understands that determining the sign type via visual recognition must include recognizing at least a visual feature of the road sign).

Regarding claim 19, Ivanov discloses a computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when 
obtaining sensor data associated with the road sign (In paragraph [0036], Ivanov discloses that the cluster application 150 receives observation data 130; in paragraphs [0020-0021], Ivanov discloses that a vehicle 120 may include any number or type of sensor that generate sensor data and may be configured to transmit sensor data to an application as the observation data 130 to determine characteristics associated with an observed object such as road signs), wherein the sensor data comprises data associated with counts of road sign observations (In paragraph [0044], Ivanov discloses that clustering engine 230 of cluster application 150 generates clusters 170 of observations 140 including an observation count 284; see also paragraphs [0053-0054], where Ivanov discloses that the observation count 284 is used to compute a confidence level 172);
determining one or more features associated with the road sign, based on the obtained sensor data (In paragraph [0039], Ivanov discloses that the sign type 216 specifies one or more characteristics that are associated with the observed object and may be determined, for example, via pattern image recognition operations on an image; the examiner understands that determining the sign type via visual recognition must at least include recognizing a visual feature of the road sign); and
determining the sign type of the road sign, based on the one or more features (In paragraph [0039], Ivanov discloses that the sign type 216 specifies one or more characteristics that are associated .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 2018/0025628 A1), in view of Oniwa (US 2019/0311207 A1).

Regarding claim 2, Ivanov does not explicitly disclose wherein the sign type indicates that the road sign is one of a static sign or a mechanical variable sign.

Oniwa is considered to be analogous to the claimed invention in that they both pertain to determining if a sign is a fixed sign and displays fixed information, or a variable sign and displays information that may vary depending on certain conditions. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining if a sign is fixed or variable as taught by Oniwa with the system of Ivanov, where doing so increases the level detail of information determined about the road sign.

Regarding claim 11, Ivanov does not explicitly disclose wherein the sign type indicates that the road sign is one of a static sign or a mechanical variable sign.
However, Oniwa teaches wherein the sign type indicates that the road sign is one of a static sign or a mechanical variable sign (In paragraph [0065], Oniwa teaches that a traffic sign recognizer 134 may distinguish between and recognize fixed (static) and variable (mechanical variable) signs from among the recognized signs on the basis of shape and color information of the traffic signs via analysis of a captured image).
Oniwa is considered to be analogous to the claimed invention in that they both pertain to determining if a sign is a fixed sign and displays fixed information, or a variable sign and displays information that may vary depending on certain conditions. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement 

	Regarding claim 20, Ivanov does not explicitly disclose wherein the sign type indicates that the road sign is one of a static sign or a mechanical variable sign.
	However, Oniwa teaches wherein the sign type indicates that the road sign is one of a static sign or a mechanical variable sign (In paragraph [0065], Oniwa teaches that a traffic sign recognizer 134 may distinguish between and recognize fixed (static) and variable (mechanical variable) signs from among the recognized signs on the basis of shape and color information of the traffic signs via analysis of a captured image).
	Oniwa is considered to be analogous to the claimed invention in that they both pertain to determining if a sign is a fixed sign and displays fixed information, or a variable sign and displays information that may vary depending on certain conditions. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining if a sign is fixed or variable as taught by Oniwa with the computer program product of Ivanov, where doing so increases the level detail of information determined about the road sign.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 2018/0025628 A1) and Oniwa (US 2019/0311207 A1), in view of Jiang (US 2020/0191601 A1).

	Regarding claim 3, the combination of Ivanov and Oniwa does not explicitly disclose wherein the one or more processors are further configured to update map data of the road sign, based on the determined sign type.

	Jiang is considered to be analogous to the claimed invention in that they both pertain to updating map data based on a type of road sign. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating a map with the type and location of the road sign as taught by Jiang with the system as disclosed by Ivanov and Oniwa, where doing so allows the detected road sign information to be maintained for later access by, for example, autonomous vehicles that use the map information to navigate the environment as suggested by Jiang in paragraph [0056].

	Regarding claim 4, Jiang further teaches wherein to update the map data, the one or more processors are further configured to update a location of the road sign, based on the determined sign type indicating that the road sign is the static sign (In paragraph [0075], Jiang discloses that a map component 610 may generate updated map data indicating the type (e.g., type of sign) and location of the one or more traffic control devices; in paragraphs [0056-0057], Jiang discloses that changes to traffic control devices such as a stop sign 511 or yield sign 513 may be indicated by the map update information; the examiner understands that the type and location of a fixed (static) road sign as taught by Oniwa to be indicated by map update information as taught by Jiang; see also paragraph [0076], where Jiang teaches that the updated map data 12 may also indicate temporary traffic control devices deployed by construction/maintenance works such as traffic signs indicating a closed road or detour).

	Regarding claim 12, the combination of Ivanov and Oniwa does not explicitly disclose the method further comprising updating map data of the road sign, based on the determined sign type.

	Jiang is considered to be analogous to the claimed invention in that they both pertain to updating map data based on a type of road sign. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating a map with the type and location of the road sign as taught by Jiang with the method as disclosed by Ivanov and Oniwa, where doing so allows the detected road sign information to be maintained for later access by, for example, autonomous vehicles that use the map information to navigate the environment as suggested by Jiang in paragraph [0056].

	Regarding claim 13, Jiang further teaches wherein updating the map data further comprises updating a location of the road sign, based on the determined sign type indicating that the road sign is the static sign (In paragraph [0075], Jiang discloses that a map component 610 may generate updated map data indicating the type (e.g., type of sign) and location of the one or more traffic control devices; in paragraphs [0056-0057], Jiang discloses that changes to traffic control devices such as a stop sign 511 or yield sign 513 may be indicated by the map update information; the examiner understands that type and location of a fixed (static) road sign as taught by Oniwa to be indicated by map update information as taught by Jiang; see also paragraph [0076], where Jiang teaches that the updated map data 12 may also indicate temporary traffic control devices deployed by construction/maintenance works such as traffic signs indicating a closed road or detour).

Allowable Subject Matter
s 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claims 5 and 14, although the examiner understands that determining variable road signs is well known in the art (see at least Oniwa (US 2019/0311207 A1)), the prior art of record or any combination thereof does not explicitly disclose wherein to update the map data, the one or more processors are further configured to add the road sign to a blacklist, based on the determined sign type indicating that the road sign is the mechanical variable sign.

	Regarding claims 6, 15, and corresponding dependent claims 7-9 and 16-18, Ivanov (US 2018/0025628 A1) does not explicitly disclose wherein to determine the one or more features, the one or more processors are further configured to:
generate a first matrix based on the obtained sensor data, wherein the first matrix is a representation of the counts of the road sign observations over a threshold time period; and
generate a second matrix based on the first matrix, wherein the second matrix comprises row wise normalized counts of the road sign observations.
The closest prior art (Stenneth (US 2016/0104049 A1)) teaches determining a sign placement via generating a first histogram with numbers of observations of a detected road sign and generating a second histogram by normalizing the values, but is not directed to determining a sign type. The examiner understands that it would not be obvious to a person having ordinary skill in the art to implement the teachings of Stenneth (US 2016/0104049 A1) with Ivanov (US 2018/0025628 A1), where Ivanov determines a sign type via visual recognition and determination of visual features of the road sign, for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US 2020/0401823 A1) teaches employing a deep learning model to classify a traffic sign type for a map update.
Silver (US 2019/0205674 A1) teaches determining if an identified speed limit sign is temporary and controlling a vehicle accordingly.
Chen (US 2016/0170414 A1) teaches determining whether a road sign is a “fixed” or “variable” road sign.
Stenneth (US 2016/0104049 A1) teaches determining a sign placement via generating a first histogram with numbers of observations of a detected road sign and generating a second histogram by normalizing the values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665